Citation Nr: 1748492	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  07-18 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include lumbar strain/myositis.

2.  Entitlement to an initial rating in excess of 10 percent for shell fragment wound to the left upper back axillary region with retained foreign body.


REPRESENTATION

Veteran represented by:	Kathy Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1964 to September 1966.  He was awarded a Purple Heart and was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from February 2007 and June 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Veteran withdrew his request for a Board hearing in correspondence dated December 2007.  

In October 2011, the Board remanded the Veteran's claims to obtain treatment records for the Veteran's February 1966 shell fragment wound, obtain treatment records for a low back disorder, and conduct a VA examination for the Veteran's low back disorder.  Regarding the low back disorder, there has been substantial compliance with the Board's remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim with respect to this issue based on the evidence that is of record.

The issue of entitlement to an initial rating in excess of 10 percent for shell fragment wound to the left upper back axillary region with retained foreign body is addressed in the REMAND portion of the decision below and is REMANDED to the RO.

FINDING OF FACT

The evidence clearly and unmistakably shows that the Veteran's lumbar strain/myositis (degenerative arthritis/spondylosis of the lumbar spine claimed as low back disability) preexisted service but does not clearly and unmistakably show that the Veteran's lumbar strain/myositis was not worsened beyond the natural progress of the disease during service.


CONCLUSION OF LAW

The Veteran's preexisting lumbar strain/myositis was aggravated during active service.  38 U.S.C. §§ 1111, 1131, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the Veteran's claim for service connection, by correspondence, including that dated May 2007, the Veteran was informed of the evidence and information necessary to substantiate the service connection claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  This notice was completed prior to the initial RO adjudication of the claim.  The duty to notify has been met.  

Regarding the Veteran's claim for increased rating, the claim arises from disagreement with a disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Further, the VA medical examination and opinions are adequate, as they are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).

II.  Service Connection
	
In general, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131 (2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C. §§ 1111, 1137 (2014). 

To rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C. § 1153 (2014); 38 C.F.R. §§ 3.304, 3.306(b) (2016). 

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2016).

The March 2015 VA examination clearly indicates that the Veteran has been diagnosed with lumbar strain/myositis, manifested by "constant tolerable pain" and limitation of lumbar motion, during the appeal period.  Based on the service treatment records and the medical opinions of record, the Board also finds that there is clear and unmistakable evidence that the Veteran had low back pain and spasms before entering service.  See April 1964 private doctor letter (describing pain and "trouble bending over").  No back disorder was noted in the Veteran's October 1964 entrance examination.  Having found that the evidence clearly and unmistakably shows that these disorders preexisted service, the Board must now consider whether the evidence clearly and unmistakably shows that these disorders were not aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The evidence of record does not clearly and unmistakably show that the Veteran's lumbar strain/myositis was not worsened beyond the natural progress of the disease during service.  The March 2015 VA examiner merely opines that it is less likely than not that the Veteran's lumbar strain/myositis was caused or aggravated by service.  This is a lower standard than "clearly and unmistakably."  

Accordingly, the Board finds that the Veteran's lumbar strain/myositis clearly and unmistakably existed prior to the Veteran's active duty service and that the evidence does not clearly and unmistakably show that this disability was not worsened beyond the natural progress of the disease during service.  Therefore, service connection for lumbar strain/myositis is warranted.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  While there are diagnoses of neuritis and spondylosis of record, neuritis is not currently shown and the most recent VA examiner considered any spondylosis to be mild in nature.  Thus, given the minor nature of any existing symptoms that may be related to these disorders, service connection for either of them by way of incurrence or aggravation in the 1960s is not warranted and further development of the claim with respect to these conditions would not have any reasonable chance of substantiating these claims.


ORDER

Entitlement to service connection for lumbar strain/myositis is granted.  


REMAND

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  "A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Id. at 311 (internal citations and quotations omitted).  It is important that a medical examiner provide this information, because "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).

A new examination is required to properly assess whether the Veteran's shell fragment wound resulted in an injury to a Group I Muscle, a Group II Muscle, or muscles in both groups.  In February 1965, the Veteran was hit by a grenade and its fragments, resulting in shell fragment wounds to the left posterior chest without lung penetration.  See January 2007 VA medical examination; April 1967 VA medical record.  In March 1967, the RO granted service connection for a shell fragment wound, left upper back with retained foreign body left axillary region, from September 10, 1966, under Diagnostic Code 5301 (Group I Muscle).  The Group I Muscle characterization was based on the Veteran's September 1966 exit examination, which notes a 2.5-inch scar in the "left infrascapular area."  Consistent with this, an April 1967 VA medical record notes the same scar in the "left scapular area."  

Later medical records suggest that there may also be a Group II Muscle Injury.  A January 2007 VA examination notes "shell fragment wound in the upper back, specifically located at latissimus dorsi muscle," the latissimus dorsi being a Group II Muscle.   An October 2010 VA muscle examination (VBMS receipt date 9/13/2010) notes scars in the "left back (infraspinatus area)," but does not diagnose injury to a specific muscle or muscle group.  A March 2015 VA muscle examination indicates that the Veteran has a Group II Muscle injury, but does not specify which muscle is injured.

Since the Board cannot adequately assess the nature and severity of the Veteran's muscle injury based on the evidence of record, a remand is required.  

VA treatment records to October 2, 2017, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from October 3, 2017, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from October 3, 2017, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. Thereafter, schedule the veteran for a new VA muscles examination to determine the severity of the Veteran's service-connected shrapnel fragment wounds.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions:     

a. Discuss whether the September 1966 exit examination and the April 1967 VA medical record correctly identify wounds to Muscle Group I (specifically, "left infrascapular" and "left scapula" areas, respectively), and if yes, the severity of any injury or impairment to this muscle group that is associated with the Veteran's shell fragment wounds, and what specific muscles are injured; 

b. Discuss whether the January 2007 and March 2015 VA medical examinations correctly identify wounds to Muscle Group II (specifically, latissimus dorsi), and if yes, the severity of any injury or impairment to this muscle group that is associated with the Veteran's shell fragment wounds, and what specific muscles are injured; and 

c. Discuss whether there is any injury to a muscle group other than Muscle Group I and Muscle Group II that is associated with the Veteran's shell fragment wounds, and if yes, the severity of any injury or impairment to this muscle group that is associated with the Veteran's shell fragment wounds, and what specific muscles are injured. 

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

3. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue to the Veteran and his representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


